SUMMARY ORDER
Samuel M. Levine, proceeding pro se, appeals from an April 13, 2007 grant of summary judgment in favor of Defendant John Janosek.
Federal Rule of Appellate Procedure 4(a)(1) requires that a notice of appeal be *528filed within thirty days of the entry of the judgment or order being appealed. Levine’s thirty-day filing period expired on May 14. Levine’s notice of appeal, however, was not filed until May 16, 2007, outside of the thirty day window. In Bowles v. Russell, the Supreme Court made “clear that the timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” 551 U.S. 205, 127 S.Ct. 2360, 2366, 168 L.Ed.2d 96 (2007). Accordingly, we DISMISS Levine’s appeal, as its untimely filing deprives us of jurisdiction.